DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 7 and 11-12; therefore, only claims 1-6, 8-10 and 13-23 remain for this Office Action.

Allowable Subject Matter
Claims 1-6, 8-10 and 13-23 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a coupling device comprising a plurality of couplers, a first coupled output port and a second coupled output port, wherein the plurality of couplers comprise a first coupler and a second coupler that are adjacent one another, and each of the first coupler and the second coupler comprises a main line and a subline, and for each of the first coupler and the second coupler: the subline includes a first section, a second section, and a third section, wherein the first section is located on a first side of the main line and forms a first coupling unit with the main line such that a first portion of a signal passed on the main line is coupled to the first section to generate a first coupled signal; the first section is coupled to the first coupled output port and configured to pass the first coupled signal to the first coupled output port; the second section is located on a second side of the main line and forms a second coupling unit with the main line such that a second portion of the signal passed on the main line is coupled to the second section to generate a second coupled signal; the second section is coupled to the second coupled output port and configured to pass the second coupled signal to the second coupled output port; and the third section couples the first section to the second section, wherein the second section of the subline of the first coupler has a common segment with the first section of the subline of the second coupler, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-6, 8-10 and 13-18 are also allowed as being dependent on claim 1.  
In regards to claim 19, the prior art does not disclose of a coupling device for a base station antenna, comprising: a first coupled output port; a second coupled output port; a first coupler that includes a main line and a first subline, wherein a first section of the main line forms a first coupling unit with a first section of the first subline and forms a second coupling unit with a second section of the first subline, wherein the first coupler is configured so that first coupled signals that are coupled to the first section of the first subline through the first coupling unit pass to the first coupled output port and are substantially isolated from the second coupled output port, and so that second coupled signals that are coupled to the second section of the first subline through the second coupling unit pass to the second coupled output port and are substantially isolated from the first coupled output port, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 20-23 are also allowed as being dependent on claim 19.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844